Citation Nr: 1720094	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  08-37 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for cervical spine disorder.

2.  Entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and a relative

ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to August 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee made in January 2010 and January 2013. 

The issues of entitlement to a disability rating in excess of 10 percent for a cervical spine disorder and entitlement to TDIU were previously before the Board in January 2011 and February 2016.  The issue of entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder was also before the Board in February 2016.  

The Board notes that the issues of entitlement to residuals for a gunshot wound to the left shoulder, entitlement to service connection for depression and stress associated with a gunshot wound to the left shoulder, and entitlement to a temporary total disability rating due to a period of convalescence due to a gunshot wound to the left shoulder were also previously before the Board in February 2016.  In November 2016 however, the Veteran withdrew these issues on appeal, and, in December 2016, these issues were dismissed by a letter that was sent to the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking increased disability ratings for a cervical spine disorder and for an acquired psychiatric disorder.  The Veteran testified at a personal hearing in November 2016 that his cervical spine disorder and acquired psychiatric disorder had increased in severity since his most recent VA examinations.  See Transcript.  Therefore, the Veteran's increased rating claims must be remanded in order to provide the Veteran with additional VA examinations to determine the current severity of his cervical spine disorder and acquired psychiatric disorder.  

Furthermore, the Board finds that the issue of entitlement to TDIU is inexplicably intertwined with the issue of entitlement to an increased disability rating for an acquired psychiatric disorder, because both issues require the Board to ascertain the impact of the Veteran's disabilities on his ability to work in an occupational environment.  38 C.F.R. §§ 4.16, 4.130, General Rating Formula for Mental Disorders.  Accordingly, the issue of entitlement to TDIU must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180   (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran with a VA examination to determine the current severity of his cervical spine disorder.  The examiner should attempt to describe any functional impairment caused by his cervical spine disability.

2.  Arrange to provide the Veteran with a VA examination in order to determine the current severity of his acquired psychiatric disorder.  The examiner should attempt to describe any functional impairment caused by his acquired psychiatric disability.

3.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






